PROS 124
(7(93)
                             United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Andrew Knights                                                      Cr.; 17-00199-001
                                                                                     PACTS #: 2872113

Name of Sentencing Judicial Officer:    THE HONORABLE MADELINE COX ARLEO
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/05/2017

Original Offense:   Count I: Conspiracy To Embezzle, Steal, Convert and Dispose of Blank USPS Money
                    Orders, U.S.C. 18:371

Original Sentence: 20 months imprisonment, 36 months supervised release

Special Conditions: Substance Abuse and Alcohol Testing/Treatment, Financial Disclosure, Life Skills
Counseling, Educational Services, No New Debt/Credit, Motor Vehicle Compliance, Support Dependents,
and Restitution of$ 132,245.58 to be paid at a rate of $200 monthly.

Type of Supervision: Supervised Release                      Date Supervision Commenced: May 1,2019

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

                       The offender has violated the mandatory supervision condition which states
                       ‘You must refrain from any unlawful use of a controlled substance. You
                       must submit to one drug test within 15 days of release from imprisonment
                       and at least two periodic drug tests thereafter, as determined by the Court.’
                       On May 2, 2019, Knights submitted a urine specimen which was positive for
                       Ethanol. On May 30, 2019, prior to being tested, Knight’s admitted to using
                       marijuana on May 27, 2019.

U.S. Probation Officer Action:

The probation office in the Eastern District of New York is respectfully requesting that the Court take no
action at this time. Knight’s was enrolled into a random urine testing (RUT) program and was referred to a
substance abuse treatment program to address the above non-compliance.
                                                                 Respectfully submitted,
                                                                       Shannai’vP. VaSth,a.ñJ
                                                                  By: Shannan P. DaSilva
                                                                       United States Probation Officer
                                                                  Date: 06/18/2019
                                                                                           Prob 12A—page2
                                                                                             Andrew Knights


    P,jdase check a box below to indicate the Court’s direction regarding action to be taken in this case:

     Formal Court Action to be Taken at This Time (as recommended by the Eastern District of New
  York Probation Office).
F Submit a Request for Modifying the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons
r    Other
                                                                     4



                                                                    ignature of Judicial Officer


                                                                                  7Ii
                                                                               Date
